Name: Commission Regulation (EEC) No 3234/80 of 12 December 1980 correcting Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/28 Official Journal of the European Communities 13 . 12. 80 COMMISSION REGULATION (EEC) No 3234/80 of 12 December 1980 correcting Regulation (EEC) No 3191/80 on transitional measures concerning non-recovery of the variable slaughter premium for sheepmeat and goatmeat products exported from the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( ! ), and in particular Article 33 thereof, Whereas Commission Regulation (EEC) No 3191 /80 of 9 December 1980 (2), provides for non-recovery, on a transitional basis , of the variable slaughter premium for sheepmeat products exported from the Commu ­ nity ; whereas it has been found after verification that, as a result of an error, the date of application of the said Regulation is not the same as that placed before the Management Committee for opinion ; whereas the said Regulation should accordingly be corrected, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 2 of Regulation (EEC) No 3191 /80 is hereby replaced by the following : ' It shall apply from 8 December 1980 until 31 March 1981 .' Article 2 This Regulation shall enter into force on 13 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 183, 16 . 7 . 1980, p . 1 . (-' OJ No L 332, 10 . 12 . 1980 , p . 14 .